Citation Nr: 1030657	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  01-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a cervical spine 
disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for endometriosis and 
residuals of endometriosis, to include a total hysterectomy and 
bilateral salpingectomy-oophorectomy.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for Crohn's disease, to 
include irritable bowel syndrome.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a connective tissue 
disorder.

6.  Entitlement to a compensable rating for anemia.

7.  Entitlement to a compensable rating for hemorrhoids, prior to 
March 18, 2005.

8.  Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 until March 
1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2002, the Board denied the Veteran's claim for 
entitlement to a compensable evaluation for hemorrhoids.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court); and, in July 2003, the Court vacated the 
Board's decision, remanded the Veteran's claim for issuance of 
adequate VCAA notice and to obtain medical records (in compliance 
with a joint motion for remand).  

In Veteran's claims folder was received at the Board in January 
2010.  That same month, the Veteran submitted VA records dated 
from 2000 to 2007.  These records were received at the Appeals 
Management Center (AMC), in Washington, DC, and subsequently 
forward to the Board.  A review of the records shows that they 
relate to the Veteran's cervical spine disability and anemia 
claims.  The records, however, are not pertinent to the remaining 
issues on appeal.  As such, the Board can adjudicate the other 
six issues.  See 38 C.F.R. § 20.1304(c) (2009).

During the course of her appeal, the Veteran has argued on 
a number of occasions that that she developed a 
psychiatric disability or autoimmune disorder secondary to 
the stress caused by her discharge from service.  She has 
also attributed a number of her physical ailments to this 
condition.  However, it does not appear that such a claim 
has been adjudicated.  This should be done.  As such, the 
issues of entitlement to service connection for a 
psychiatric disorder (to include post traumatic stress 
disorder (PTSD), depression, and anxiety), myasthenia 
gravis, spastic dysphonia, and an autoimmune disorder (to 
include Grave's disease) are considered to have been 
raised by the record, but not adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Thus, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for cervical 
spine disability and entitlement to a compensable rating for 
anemia are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's 
lumbar spine disability was not present in service or until many 
years thereafter and is not related to service or to an incident 
of service origin.

2.  In a December 1996 rating decision, the RO denied the 
Veteran's service connection claims endometriosis and residuals 
of endometriosis, to include a total hysterectomy and bilateral 
salpingectomy-oophorectomy, for Crohn's disease, to include 
irritable bowel syndrome, and for a connective tissue disorder; 
the Veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

3.  Evidence obtained since the December 1996 rating decision 
does not bear directly and substantially on the matters under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claims of 
entitlement to service connection for endometriosis and residuals 
of endometriosis, to include a total hysterectomy and bilateral 
salpingectomy-oophorectomy, for Crohn's disease, to include 
irritable bowel syndrome, and for a connective tissue disorder.

4.  The Veteran's hemorrhoids are manifested by fissures at the 
first adequate VA examination after she filed her claim, and the 
condition is rated at the maximum rating available under 
Diagnostic Code 7336 and there are no exceptional circumstances.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a lumbar spine disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  The December 1996 rating decision that denied service 
connection for a cervical spine disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

3.  The December 1996 rating decision that denied service 
connection for endometriosis and residuals of endometriosis, to 
include a total hysterectomy and bilateral salpingectomy-
oophorectomy, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

4.  Evidence received since the December 1996 rating decision is 
not new and material, and the Veteran's service connection claim 
for endometriosis and residuals of endometriosis, to include a 
total hysterectomy and bilateral salpingectomy-oophorectomy, is 
not reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

5.  The December 1996 rating decision that denied service 
connection for Crohn's disease, to include irritable bowel 
syndrome, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

6.  Evidence received since the December 1996 rating decision is 
not new and material, and the Veteran's service connection claim 
for Crohn's disease, to include irritable bowel syndrome, is not 
reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

7.  The December 1996 rating decision that denied service 
connection for a connective tissue disorder is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

8.  Evidence received since the December 1996 rating decision is 
not new and material, and the Veteran's service connection claim 
for a connective tissue disorder is not reopened.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

9.  Criteria for a 20 percent rating for hemorrhoids were met 
August 25, 2000, but the criteria for a rating in excess of 20 
percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, DC 7336 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

The Veteran's service connection claims for a cervical spine 
disability, for endometriosis and residuals of endometriosis, to 
include a total hysterectomy and bilateral salpingectomy-
oophorectomy, for Crohn's disease, to include irritable bowel 
syndrome, and for a connective tissue disorder were denied by the 
RO in a December 1996 rating decision on the basis that these 
disabilities were not shown in service.  The Veteran was notified 
of that decision in the same month, but did not file a timely 
appeal and that decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

Since the December 1996 rating decision is final, the Veteran's 
service connection claims may be considered on the merits only if 
new and material evidence has been received since the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence is 
new and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Endometriosis/residuals, to include a total hysterectomy and 
bilateral salpingectomy-oophorectomy

At the time of the December 1996 rating decision, the evidence of 
record included service treatment records that did not show any 
gynecological complaints.  

Approximately a decade following service, in September 1988 the 
Veteran was hospitalized for a right oophorectomy, lysis of 
adhesions, and excision of the leiomyoma of the uterus.  The 
operation revealed endometriosis and leiomyoma of the uterus.  In 
August 1989 the Veteran underwent a total hysterectomy, a left 
salpingo-oophorectoy and right salpingectomy, and an 
appendectomy.  The Veteran underwent a VA examination in June 
1996 at which it was noted that she had had surgical castration 
resulting in menopause as well as urinary urgency.

No evidence was submitted linking any of these procedures, or the 
underlying conditions to the Veteran's time in service; and the 
Veteran's claim was accordingly denied.

In August 2000, the Veteran filed a letter indicating that she 
wished to reopen her denied claims.  She asserted in a March 2007 
statement that she felt that endometriosis fell under the 
spectrum of auto-immune related illness and should be service-
connected through the psychoneurosis immunological nexus of the 
stress and trauma related to her discharge from service.  The 
Veteran also listed a number of issues that she felt were related 
to her time in service.  To the extent that it is later 
determined that an auto-immune related disorder was caused by the 
Veteran's time in service, such an issue may be revisited.  
However, at the current time, such a condition has not been 
related to the Veteran's time in service, and the Veteran has not 
offered any new evidence addressing how any of these conditions 
either began during or were caused by her time in military 
service.

In a November 2008 statement the Veteran indicated that she had 
chronic abdominal pain since her surgery for endometriosis in 
1989; and, it was noted in a treatment record from around the 
time of her surgery for endometriosis that the Veteran had 
experienced pain from endometriosis since 1983, and that pain 
increased until she decided to have surgery in 1989.

There is no dispute that the Veteran has had problems from 
endometriosis and its residuals.  However, in the time since her 
claim was previously denied, no medical or lay evidence has been 
submitted that associates the Veteran's endometriosis or its 
residuals with her time in service.  As such, the evidence 
submitted since the Veteran's claim was previously denied is not 
considered to be material, and the Veteran's claim is therefore 
not reopened.

Crohn's disease, to include irritable bowel syndrome

At the time of the December 1996 rating decision, the evidence of 
record included service treatment records that showed no 
diagnosis of Crohn's disease or any diagnosis of irritable bowel 
syndrome.  In fact, at separation, the Veteran reported that she 
was in excellent physical condition (on her medical history 
survey completed in conjunction with her separation physical).  
The Veteran also denied any stomach or intestinal trouble.  

The Veteran reported in May 1996 that she was hospitalized for 
several days at Laughlin medical center in 1973 for Crohn's 
disease and a sigmoidoscopy was done, although this was not shown 
by the service treatment records.  At a VA examination in June 
1996, the Veteran reported that she believed that she was 
diagnosed with Crohn's disease around 1993, nearly two decades 
after she was discharged from service.

Her claim was denied as it was found that there was no evidence 
showing that the onset of her Crohn's disease occurred while she 
was in service and no medical opinion has attributed the cause of 
the Veteran's Crohn's disease to her single year of military 
service.

In August 2000, the Veteran filed a letter indicating that she 
wished to reopen her denied claims.  She asserted in a March 2007 
statement that service treatment records should show that she was 
admitted to Laughlin AFB hospital for severe anemia secondary to 
a GI bleed, with weakness, anorexia, and abdominal pain.  She 
stated that she was originally evaluated by a proctologist using 
a rigid sigmoidoscopy.  The Veteran stated that a compensable 
evaluation was warranted for irritable bowel syndrome (IBS) 
because it was either incurred in and/or was aggravated by her 
service.  

A Veteran's statements are presumed to be credible for the 
limited purposes of reopening her claim.  However, in this case 
the fact remains that the Veteran's contentions are essentially 
no different now than they were prior to her claim being denied 
in 1996.  At that time, it was known that the Veteran had 
difficulty with Crohn's disease and with irritable bowel 
syndrome, and she had alleged at that time that it was related to 
her time in service.  However, since her claim was previously 
denied, no medical opinion of record has been submitted 
suggesting a possible link between the Veteran's time in service 
and her Crohn's disease.  It is recognized that the Veteran has 
some medical training as she attended nursing school and worked 
as a nurse for a number of years.  However, she has not used this 
medical knowledge to explain how her Crohn's disease might have 
begun during her one year of military service.  Rather she 
reiterated her statements that were of record in 1996.  Thus, the 
Veteran's statements are not new.  

Considerable medical evidence has been submitted since the 
Veteran's claim was previously denied, but this evidence is not 
considered to be material in that it did not address the reason 
why the Veteran's claim was previously denied, and is therefore 
not considered to be so significant that it must be considered in 
order to fairly decide the merits of her claim.  As such, new and 
material evidence has not been presented and the Veteran's claim 
is therefore not reopened.

Connective tissue disorder

At the time of the December 1996 rating decision, the evidence of 
record included service treatment records that did not show a 
connective tissue disorder.  A lab reported from June 1994 noted 
the diagnosis of mixed connective tissue disease.  The only 
evidence attributing a connective tissue disorder to the 
Veteran's time in service was her own statements.

The Veteran's claim was denied as the evidence did not show that 
the connective tissue disorder was either caused by or began 
during her military service.  

In August 2000, the Veteran filed a letter indicating that she 
wished to reopen her denied claims; and in September 2000, she 
argued that her claim was well-grounded because she had an 
exemplary service record.  She indicated that she was currently 
diagnosed with a number of conditions.  However, the Veteran did 
not allege specifically that these conditions either were caused 
by or began during her one year of military service.

In her notice of disagreement, the Veteran argued that she was 
hospitalized at Laughlin Air Force Base for a cervical spine 
injury, for endometriosis, for Crohn's disease, for connective 
tissue disorder and for back pain.  However, there is no showing 
in the service treatment records that she was in fact treated for 
such a condition.

In her substantive appeal the Veteran indicated that she was 
treated for a cervical spine injury, for endometriosis, for 
Crohn's disease, for connective tissue disorder and for back pain 
at Lackland AFB.  She also reported being diagnosed with 
autoimmune complex as a result of the stress of a military 
investigation into her sexual preferences.  She stated that this 
was a huge stress on her and was the cause of her disabilities.  

To the extent that the connective tissue disorder is a symptom of 
an autoimmune or psychosomatic disorder, those claims have been 
referred.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  
However, with regard to the direct claim of entitlement to 
service connection for a connective tissue disorder, the evidence 
that has been submitted since the Veteran's claim was previously 
denied in 1996 is neither new, nor material.

Since her claim was previously denied, the Veteran has 
essentially repeated her contentions that were of record in 1996 
and the treatment records do not link a connective tissue 
disorder to the Veteran's time in service.  Also, no medical 
opinion has been submitted suggesting that a connective tissue 
disorder is in any way related to the Veteran's time in service.

As such, the evidence submitted since the Veteran's claim was 
previously denied is not so significant that it must be 
considered in order to fairly decide the merits of the Veteran's 
claim.  The Veteran's claim is accordingly not reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

The Veteran's claim of entitlement to service connection for a 
low back disability was denied by a December 1996 rating 
decision.  In April 2007, the Board reopened the Veteran's claim 
and remanded it to obtain a medical opinion of record as to the 
etiology of the disability.  This development having been 
completed, the Veteran's claim is once again before the Board.

The Veteran's basic assertion has not changed through the years.  
Essentially she believes service connection is warranted for her 
back condition.  However, it is not clear that the Veteran is 
fully cognizant of the requirements for service connection.

In March 2007 the Veteran asserted that her duties while in 
service as a medical service specialist required lifting, 
pushing, pulling, bending, stretching; it also appears that she 
was suggesting that this was the cause of her current back 
problems.  However, she also stated that she was already 
arthritic prior to service and had scoliosis and a prior back 
injury from a fall at 16.  In a January 2002 VA treatment record 
the Veteran again indicated that she fell off a horse when she 
was 16 and injured her back.

It is important to note that service connection requires more 
than just an injury or complaints in service.  Rather such an 
injury or symptoms must cause a chronic disability to form.

Service treatment records show that the Veteran complained of 
back trouble on two occasions in August 1973, and she reported 
being followed for it since she was 18, but felt that it seemed 
to be getting worse.  There was no specific trauma noted to 
explain the onset of back pain, and the doctor indicated that the 
low back pain was not debilitating.  The Veteran was assessed 
with recurrent, chronic mild lower back pain.  However, x-rays in 
August 1973 showed a normal lumbar spine with no evidence of 
spondylolysis or spondylolisthesis.  Lumbar lordosis was 
preserved and the lumbar vertebrae were all of normal vertical 
height with intact pedicles.  

At the Veteran's separation physical her back was found to be 
normal and the Veteran specifically denied recurrent back pain on 
her medical history survey completed in conjunction with her 
separation physical.  It was noted that the Veteran had been 
diagnosed with arthritis at age 15 that had not resolved; 
however, there was no clarification what "arthritis" referred 
to.

Following service, there is no evidence of back pain for a number 
of years, while the Veteran worked as a nurse.

At a VA examination in July 1996 it was noted that the Veteran 
had normal musculature in her back and that range of motion was 
normal; and an x-ray in July 1996 was negative.

In July 2000, the Veteran reported back pain that radiated into 
her leg.  Motor sensation was noted to be intact; and in January 
2001, the Veteran reported feeling normal until March 1997 when 
she was doing a bed to wheelchair transfer and the trainer let 
her weight go, which caused her to experience a pulling sensation 
in her low back.  The Veteran presented for treatment complaining 
of sharp pain in her low back.  Dr. Hodges assessed her as having 
mechanical back pain, discogenic, L4-L5.

Because the Veteran had made a several back complaints in service 
and was assessed with back pain, the Board concluded that a 
medical opinion of record should be obtained to evaluate whether 
there was any relationship between the in-service complaints and 
her current back pain.

The Veteran underwent the VA examination in November 2009, where 
her in-service complaints about back pain were noted.  The 
Veteran did not recall receiving any treatment after service and 
indicated that she first experienced back problems around 1997.  
The examiner diagnosed the Veteran with a chronic lumbar strain 
with L5 radiculitis.  However, after examining the Veteran and 
reviewing her claims file, including service treatment records, 
VA treatment records and private treatment records, the examiner 
concluded that it was less likely than not that the Veteran's 
current low back condition was related to her military service.  
The examiner acknowledged the Veteran's complaints of back pain 
in service, but found that after her complaint of back pain in 
1973, she did not have any additional problems with her back 
until approximately 1997 when she noted pain after lifting 
something at work.  As such, the examiner attributed the 
Veteran's low back problem to natural aging.

It is acknowledged that the Veteran has some medical training as 
she worked as a nurse for a number of years.  However, her 
specialty was in respiratory therapy, and, further, she has not 
provided any explanation as to why her back complaints in service 
were related to her current complaints.  To the extent that she 
believes that the physical nature of her time in the service 
caused a current back disability, she has also not explained the 
lack of any back treatment for many years after service, and the 
fact that the onset of back problems began after a work injury.  
While the Veteran contends that her back should be service 
connected; specific requirements apply to service connection 
claims.  First, there must be a showing of a current disability.  
This much as been established, as a current back disability was 
found by her recent VA examination.  However, in addition to a 
current disability, there must also be some indication that that 
the current disability was caused by or began during the 
Veteran's military service.  

In the Veteran's case, this showing has not been made as the 
preponderance of the evidence is against the claim.  In reaching 
this conclusion, the Board finds that the November 2009 opinion 
of the VA examiner, who examined the Veteran, reviewed her 
medical history, and offered an explanation in support of his 
assessment is the most probative evidence of record addressing 
whether the Veteran's low back disability is related to or had 
its onset in service.  As such, the criteria for service 
connection have not been met, and the Veteran's claim must be 
denied.

III.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran submitted a claim seeking a compensable rating for 
her hemorrhoids that was received in August 2000.  Her claim was 
initially denied by an October 2000 rating decision that 
confirmed and continued the noncompensable evaluation, and the 
Board affirmed the denial of a compensable rating in a March 2002 
decision.  However, the Board's decision was subsequently vacated 
by the Court of Appeals for Veterans Claims (Court), on the 
grounds that the Veteran had not been apprised of VA's duties to 
notify and assist.  

After her claim was remanded by the Court, the Veteran was 
provided with a VA examination in March 2005, and based on the 
findings made at that examination, she was assigned a 20 percent 
rating for her hemorrhoids, which is the maximum schedular rating 
for hemorrhoids, effective the date of the March 2005 
examination.  

This claim is before the Board once again, and the Board must 
determine first whether a compensable rating is warranted prior 
to March 18, 2005, and whether an extra-schedular rating is 
warranted.

As noted above, the Veteran's hemorrhoids are currently rated at 
20 percent under 38 C.F.R. § 4.114, DC 7336, with a 
noncompensable rating assigned prior to March 18, 2005.  Under DC 
7336, external or internal hemorrhoids are assigned a 
noncompensable rating when they are mild or moderate.  A 10 
percent rating is assigned when external or internal hemorrhoids 
are large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating is 
assigned when the external or internal hemorrhoids cause either 
persistent bleeding with secondary anemia or fissures.  

From the time the Veteran filed her claim for an increase until 
her examination in March 18, 2005, the medical evidence 
describing the Veteran's hemorrhoids was fairly limited.  
However, it is noted that it was the Veteran's implicit 
contention in filing her claim was that her hemorrhoids had 
worsened.  

In response to her claim, the Veteran was provided with a VA 
examination September 2000 at which she reported good sphincter 
control, no fecal leakage, and no involuntary bowel movements.  
She reported hemorrhoidal bleeding only once in three months and 
there was no thrombosis of the hemorrhoid reported.  The Veteran 
indicated that she used ProctoFoam as needed.  On physical 
examination there was no colostomy, no evidence of fecal leakage, 
and the lumen of the rectum and anus was normal.  There were no 
signs of anemia, and the examiner only noted one small external 
hemorrhoid with no evidence of bleeding.  

However, the examiner did not address whether the Veteran's 
hemorrhoids caused any fissures.

The Board remanded the Veteran's claim in February 2004 with 
instructions to provide the Veteran with a VA examination of her 
hemorrhoids that included (among other instructions) an 
assessment of whether the Veteran's hemorrhoids caused any 
fissures.

The VA examination was provided in July 2004 at which the Veteran 
complained of continued rectal bleeding with significant 
discomfort.  However, the examiner did not provide any discussion 
of whether any fissures were present.

The Board recognized this fact, and remanded the Veteran's claim 
a second time in February 2005, noting that the July 2004 
examination had failed to comply with the Board's remand 
instructions.

In response to this remand, the Veteran was provided with the 
examination in March 2005 at which it was determined that her 
hemorrhoids did in fact cause fissures.

The Board notes that once VA undertakes the effort to provide an 
examination, it must provide an adequate one that describes the 
disability in sufficient detail so that the Board's evaluation of 
the claimed disability will be a fully informed one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007). 

Following the receipt of her claim, the Veteran was provided with 
two examinations, but neither examination gave any indication as 
to whether the Veteran's hemorrhoids caused fissures and thus 
they were not adequate for rating purposes.  Finally, when a VA 
examination did evaluate whether the Veteran's hemorrhoids caused 
fissures (in 2005) it was found that they in fact did.  

As such, the Board concludes that the delay in obtaining an 
adequate examination should not be held against the Veteran, and 
therefore the effective date for the 20 percent rating that is 
currently assigned for the Veteran's should be the date the 
Veteran's claim was received, namely August 25, 2000.  To this 
extent, the Veteran's claim is granted.

While the Veteran has requested a higher rating, as noted above, 
the 20 percent rating that is currently assigned is the highest 
schedular rating available for hemorrhoids.  As such, a rating in 
excess of 20 percent for hemorrhoids, to include a compensable 
rating prior to March 2005, is denied on a schedular basis.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  As noted above, the 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   

In this case, it is not disputed that the Veteran's hemorrhoids 
are symptomatic.  At her VA examination in 2005, it was noted 
that the Veteran's hemorrhoids caused frequent bleeding, and the 
examiner indicated that the hemorrhoids caused daily rectal 
discomfort, pain, and itching.

The Veteran has complained that her hemorrhoids cause rectal and 
anal pain that results in difficulty in sitting (July 2008) and 
thereby affects her activities of daily living (November 2008).  
The Board does not dispute that the Veteran's hemorrhoids cause 
impairment; however, the fact remains that a 20 percent schedular 
rating is assigned in recognition of the fact that hemorrhoids do 
cause impairment.  It has not been alleged that the Veteran's 
hemorrhoids have caused any unusual or unique symptoms, they have 
not required hospitalization for treatment, and they have not 
caused marked interference with employment.  While the Veteran is 
not working, it has not been shown that this is a product of her 
hemorrhoids.  As such, it would not be found that his disability 
met the "governing norms" of an extraschedular rating, and an 
extraschedular rating is therefore denied.

IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in July 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the letter specifically informed the Veteran of 
what "new" and "material" meant in the context of her claims, 
and it informed her of the reasons that her claims had previously 
been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  It 
is noted that to the extent the Veteran was not informed by 
letter that to reopen her claims the new and material evidence 
must be so significant that it must be considered in order to 
fairly decide the merits of the claims, this information was 
provided in the Board's remand instructions.  

Since the Veteran's claim was last denied, the Veteran was 
offered the opportunity to testify at a hearing before the Board, 
but she declined.  VA has obtained hundreds of pages of private 
and VA treatment records, as well as Social Security 
Administration (SSA) records.  The Veteran has also submitted 
several statements in support of her claim.  Additionally, the 
Veteran was provided with VA examinations of her service 
connected disabilities and with a VA examination and opinion 
regarding her lower back disability.  

Additionally, though no examinations were obtained with regard to 
the Veteran's previously denied claims, VA is not required to 
afford the Veteran an examination or obtain a medical opinion 
because VA has determined that new and material evidence has not 
been received and those claims have not reopened on a de novo 
basis.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As 
such, examinations were not necessary.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denials of the Veteran's 
claims, no disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a lumbar spine disability is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for endometriosis and residuals of 
endometriosis, to include a total hysterectomy and bilateral 
salpingectomy-oophorectomy; the Veteran's claim is not reopened, 
and the appeal is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for Crohn's disease, to include 
irritable bowel syndrome; the Veteran's claim is not reopened, 
and the appeal is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for a connective tissue disorder; 
the Veteran's claim is not reopened, and the appeal is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a 20 percent rating for hemorrhoids is granted for the 
period prior to March 18, 2005.

A rating in excess of 20 percent for hemorrhoids since March 18, 
2005, is denied.

REMAND

The Veteran contends that a compensable rating is warranted for 
her anemia, which is rated under 38 C.F.R. § 4.117, DC 7700.  Her 
most recent VA examination for her anemia was provided in 
September 2000, nearly a decade ago.  At that examination, she 
complained about symptoms such as fatigability and weakness.  
Blood tests that have been performed during the Veteran's appeal 
have not shown HGB levels that would allow for a compensable 
rating for anemia; nevertheless, the Veteran has complained for a 
number of years of symptoms that might be attributable to anemia, 
and thus, an additional examination should be provided.

In addition, in light of the newly received VA records that 
related to the Veteran's cervical spine disability claim, the 
Board finds that the RO must initially consider these records.  
See 38 C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent outstanding 
records, schedule the Veteran for a VA 
examination of her anemia.  The examiner 
should be provided with the Veteran's claims 
file, and a complete rationale should be 
provided for any opinions expressed.  The 
examiner should determine whether the Veteran 
currently has anemia (to include providing a 
HGB (g/dl) level).  The examiner should also 
determine whether the Veteran's service 
connected anemia (if present) has caused any 
additional symptoms or complications to 
include, but not limited to, dementia, 
peripheral neuropathy, weakness, easy 
fatigability, headaches, shortness of breath, 
dyspnea on mild exertion or at rest, 
cardiomegaly, tachycardia, syncope, 
congestive heart failure, and any psychiatric 
or somatic impairment.  All findings and 
conclusions should be set forth in a legible 
report.

2.  When the development requested has been 
completed, the claims should be 
readjudicated.  In doing so, the RO must 
specifically consider the evidence received 
by VA in February 2010.  If the claims remain 
denied, provide the Veteran and her 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


